

113 HR 2166 : Good Samaritan Search and Recovery Act
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 2166IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo direct the Secretary of the Interior and Secretary of Agriculture to expedite access to certain Federal lands under the administrative jurisdiction of each Secretary for good Samaritan search-and-recovery missions, and for other purposes.1.Short titleThis Act may be cited as the Good Samaritan Search and Recovery Act.2.Expedited access to certain Federal lands(a)In generalThe Secretary shall develop and implement a process to expedite access to Federal lands under the administrative jurisdiction of the Secretary for eligible organizations and eligible individuals to request access to Federal lands to conduct good Samaritan search-and-recovery missions. The process developed and implemented pursuant to this subsection shall include provisions that clarify that—(1)an eligible organization or eligible individual granted access under this section shall be acting for private purposes and shall not be considered a Federal volunteer;(2)an eligible organization or eligible individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered a volunteer under section 3 of the Volunteers in the Parks Act of 1969 (16 U.S.C. 18i);(3)the Federal Torts Claim Act shall not apply to an eligible organization or eligible individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and(4)the Federal Employee Compensation Act shall not apply to an eligible organization or eligible individual conducting good Samaritan search-and-recovery mission under this section and such activities shall not constitute civilian employment.(b)Release of the federal government from liabilityThe Secretary shall not require an eligible organization or an eligible individual to have liability insurance as a condition of accessing Federal lands under this section if the eligible organization or eligible individual—(1)acknowledges and consents, in writing, to the provisions listed in paragraphs (1) through (4) of subsection (a); and(2)signs a waiver releasing the Federal Government from all liability related to the access granted under this section.(c)Approval and denial of requests(1)In generalThe Secretary shall notify an eligible organization and eligible individual of the approval or denial of a request by that eligible organization and eligible individual to carry out a good Samaritan search-and-recovery mission under this section not more than 48 hours after the request is made.(2)DenialsIf the Secretary denies a request from an eligible organization or eligible individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or eligible individual of—(A)the reason for the denial request; and(B)any actions that eligible organization or eligible individual can take to meet the requirements for the request to be approved.(d)PartnershipsThe Secretary shall develop search-and-recovery focused partnerships with search-and-recovery organizations to—(1)coordinate good Samaritan search-and-recovery missions on Federal lands under the administrative jurisdiction of the Secretary; and(2)expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal lands under the administrative jurisdiction of the Secretary.(e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a joint report to Congress describing—(1)plans to develop partnerships described in subsection (d)(1); and(2)efforts being taken to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal lands under the administrative jurisdiction of the Secretary pursuant to subsection (d)(2).(f)DefinitionsFor the purposes of this section, the following definitions apply:(1)Eligible organization and eligible individualThe terms eligible organization and eligible individual means an organization or individual, respectively, that—(A)is acting in a not-for-profit capacity; and(B)is certificated in training that meets or exceeds standards established by the American Society for Testing and Materials.(2)Good Samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search for one or more missing individuals believed to be deceased at the time that the search is initiated.(3)SecretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate.Passed the House of Representatives January 27, 2014.Karen L. Haas,Clerk